Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 and 16-22 are pending and are presented for this examination.  Claims 16-22 are newly added.  Claims 14-15 are cancelled.  Claim 4 is amended.
Status of Previous Rejections
Claim objection for claim 4 is withdrawn in view of amendment of claim 4.
All art rejections are maintained from previous office action 11/04/2020.
New ground of rejections are made to newly added claims 16-22.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/06/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant claim 16 “more than 83%” is broader than highest cold roll reduction ratio of 86.7% as Sample P7 of Table 2 of instant application suggests.  Table 2 of instant application merely discloses cold rolling reduction ratio ranging from 83.11-86.7%.  In other words, applicant’s claimed more than 83% encompasses any ratio greater than 86.7% such as 87% or 88% which is neither disclosed in original specification nor original claims.  Hence, claim 16 renders new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-13 and 16-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muneta (JPH11222653A from IDS 01/13/2020).
As for claims 1-2 and 13, Muneta discloses a non-oriented silicon steel sheet for electric vehicle motor. Example 3 (paragraph [0025]) discloses a slab containing Si 2.8%, Al 0.75%, Mn 0.1% is slab heated, hot rolled and cold rolled to a thickness of 0.35 mm, followed by annealing at 1000 oC for 5 seconds.  Hence, Example 3 has same compositions as required by instant claims 2 and 13 and same process of making required by instant claim 13 including final heat treatment temperature and duration after cold rolling.  The same steel sample has thickness 0.35 mm, hence meeting instant claim 1 required thickness of not more than 0.35 mm.
Hence, instant claim 1 required wherein clause are properties limitation due to same compositions as required by instant claim 2 and same process of making as required by instant claim 13.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Since the steel sheet product of Muneta has compositions that meet the instant application composition and is made from a similar process steps of hot rolling, cold rolling and final annealing including final annealing temperature and duration, it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Muneta.    See MPEP 2112.01 I.

As for claim 3, Example 3 has crystal grain size of 110 microns (paragraph [0025] last line)
As for claim 4, Muneta discloses broad range of iron low W15/50<=2.6 W/kg, W10/400 <=20 W/kg.  Hence, instant claimed P1.5/50 and P1.0/400 and P1.0/2000 are expected due to same steel sheet with same compositions, made by same process including same process parameters.
As for claims 5-6, 9-12, they are all properties due to same steel sheet with same compositions, made by same process including same process parameters.  Hence, they are rejected for the same reason set forth in rejection of claim 1 above.
As for claim 7, Muneta disclose broad range of steel sheet thickness 0.25-0.4 mm, hence overlapping instant claimed 0.24-0.33 mm.
oC for 5 seconds (paragraph [0025]) meets instant claimed 950-1000 oC for not more than 90 s.
As for newly added claim 16, Example 4’s final thickness is 0.3 mm after heat-rolled to 1.9 mm and cold rolling. (paragraph [0028] Example 4)  Hence, a decrease in thickness of cold rolling from a hot rolled strip of (1.9-0.3)mm is expected to have a cold rolling reduction ratio of (1.9-0.3)/1.9mm=84.2%, hence greater than presently claimed more than 83%.
As for newly added claims 17 and 20, Muneta’s broad range Si  2.2-4% overlaps instant claimed 3-3.4% Si. (Abstract) In addition, Table 1 (paragraph [0020]) discloses Inventive Examples 4-5, 7-9 all having Si >=3%, hence meeting instant claimed 3-3.4%.
As for claim 18 and 21, Muneta’s broad range Al  0.1-1.5% overlaps instant claimed 0.3 to less than 1%Al. (Abstract) In addition, Table 1 (paragraph [0020]) discloses Inventive Examples 4-5, 8-9 all having Al<1%, hence meeting instant claimed Al 0.3 to less than 1%.
As for newly added claim 19 and 22, Muneta’s broad range Al  0.1-1.5% overlaps instant claimed 0.302-0.95% Al. (Abstract) In addition, Table 1 (paragraph [0020]) discloses Inventive Examples 4-5, 8-9 all having Al between 0.6-0.8%, hence meeting instant claimed Al 0.302 to 0.95%.

Claim(s) 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arita (JP2001073098A from IDS 01/13/2020).
As for claims  1, 2 and 13, Arita discloses a non-oriented steel sheet with a thickness of 0.35 mm (paragraph [0037] and Table 1 Example 3 of Page 4) comprising Si 3.0%, Al 1.0% and 
Hence, instant claim 1 required wherein clause are properties limitation due to same compositions and same process of making as required by instant claims 2 and 13.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Since the steel sheet product of Arita has compositions that meet the instant application composition and is made from a similar process steps of hot rolling, cold rolling and final annealing including final annealing temperature and duration, it is therefore reasonable to 
As for claims 3-6, 9-11, they are all properties due to same steel sheet with same compositions, made by same process including same process parameters.  Hence, they are rejected for the same reason set forth in rejection of claim 1 above.
As for claim 7, the fact hot rolling to a plate thickness of 2.0 mm (paragraph [0037])and then cold rolling at a reduction rate of 75-85% suggests (Claim 4) an overlapping broad range thickness as presently claimed thickness.
As for claim 8, the fact same Example 3 comprising a final annealing at 1025C for 30 seconds (paragraph [0037]) meets instant claimed final heat treatment temperature and duration ranges.
As for claim 12, broad range hardness of Arita is not exceeding 200 Vickers hardness, hence overlapping instant claimed 140-240 Hv5.
As for newly added claim 16, Arita discloses in paragraph [0037] cold rolled plate has a thickness of 0.35 mm from a hot rolled place thickness of 2.0mm. Hence, cold rolling reduction ratio is expected to be (2-0.35)/2=82.5%, hence close to claimed more than 83%.
	A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-13 and 16 are rejected under 35 U.S.C. 103 as obvious over Tanaka (US 2002/0043299) in view of Arita (JP2001073098A from IDS 01/13/2020).
As for claims 1-3, 7-8, 12-13, Tanaka discloses a non-oriented electrical steel sheet with thickness 0.1-0.4 mm, having Si 2.5% or less,  Al 1-5%  and Mn 2% or less , an average grain size 5-180 microns and Vickers hardness of 130-210 Hv5.   Hence, Tanaka discloses an overlapping steel sheet compositions as required by instant claim 2, an overlapping thickness as required by instant claims 1 and 7, an overlapping grain size as required by instant claim 3 and an  overlapping hardness as required by instant claim 12.
Instant claim 1 required wherein clause are properties limitation due to same compositions and same process of making as required by instant claims 2 and 13.
Tanaka discloses a similar process of making as required by instant claim 13 by heating the slab, hot rolling, cold rolling to 0.1-0.4 mm and final annealing 700-1150 C (claim 10). 
Tanaka’s process differs from instant claim 13 and 8 such that it does not expressly disclose annealing time not more than 90 s as claimed.
Arita discloses a non-oriented steel sheet as similar compositions as Tanaka.

Tanaka expressly discloses hardness and average grain diameter can be controlled by the annealing temperature and annealing time in the finish annealing and optimum condition are selected. (paragraph [0073])   Main purpose of Tanaka is to have lower iron low and higher magnetic flux density. (Abstract)
Hence, one of ordinary skill in the art would have been motivated to use annealing time of Arita, in the final annealing process of Tanka for obtaining optimum condition including low iron loss and higher magnetic flux density.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)


As for claims 4-6, 9-11, they are all properties due to same steel sheet with same compositions, made by same process including same process parameters.  Hence, they are rejected for the same reason set forth in rejection of claim 1 above.
As for newly added claim 16, Tanaka discloses slab is first hot rolled to a plate thickness 1.5-2.5 mm followed by heating the hot rolled plate and cold rolling to 0.1-0.4 mm.  Hence, if plate is first hot rolled to 1.5 mm followed by cold rolling the hot rolled plate to 0.1 mm, cold rolling reduction ratio is expected to be (1.5-0.1)/1.5 mm = 93.3%, hence meeting instant claimed greater than 83%.

Response to Argument
	Applicant’s response and remarks on 02/04/2021 is considered but is not persuasive for the following reasons.
	In response to applicant’s argument that present application fulfills the task of providing high polarization at low field strength so that the required high torque is provided to an electric vehicle during start up while cited art does not discuss such fulfillment, argument does not commensurate in scope of claimed invention which is directed to a product, not a process of 
	In response to applicant’s argument that none of the identified prior art including Muneta, Arita or Tanaka discloses or suggests the ratio of polarization or specific electrical resistance of the electrical strips produced therein and set forth in claim 1, argument is not persuasive because instant claim 1 claimed ratio of polarization or specific electrical resistance of the electrical strips are both material properties due to combination of material compositions and process of making.   It is well known in metallurgy steel art that steel sheet properties are dictated by steel sheet compositions, microstructure and process of making. Both Muneta and Ariata has a specific Inventive Example having all elemental compositions and process of making meeting instant claim 2 required compositions and instant claim 13 required process steps and process parameters.  MPEP 2112.01 clearly states that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”,  In the instant case, applicant fails to meet such burden by showing prior art having same steel sheet compositions, same process steps and process parameters not having the claimed material properties.  Hence, prima facie case is maintained absence evidence of the contrary.
	In response to applicant’s argument that Muenta discloses a cold rolling degree 70-80% see paragraph 29 of the translation, argument is not persuasive for the following reasons:
83.11-86.7%.
Second, Muenta’s paragraph [0029] merely discloses a Table 4 which has no disclosure of cold rolling degree 70-80% as asserted by applicant. 
Third,  Example 4 in paragraph [0028] of Muenta suggests cold rolling degree 84.2% based on heat rolling a 1.9 mm to a final cold rolled thickness 0.3 mm.  Hence, thickness reduction is 1.6 which results cold rolling degree of 1.6/1.9 mm=84.2%.
	Lastly, applicant does not disclose criticality of claimed cold rolling more than 83% as required by instant claim 16 on claimed properties either in specification or original claims. That is, applicant’s assertion that reduction ratio resulting from the cold rolling affects all properties of the electrical steel lacks evidence support.  Hence, absent criticality of claimed cold rolling ratio on claimed properties recited in claim 1, prima facie case obviousness is maintained.
	In response to applicant’s argument that both Tanaka and Arita teach away from the claimed Si and Al as required by claims 17-21, argument is moot because neither Tanaka nor Arita is used to reject newly added claims 17-21.   Second, Muneta discloses broad ranges Al and Si overlapping instant claims 17-21 ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733